 
 
  
 

DOCUMENT
1 ELECTRONICALLY FILED
DOC #:

| USDC SDNY

 

 

 

UNITED STATES DISTRICT COURT : Vs/- Ze
SOUTHERN DISTRICT OF NEW YORK DATE FILED: (Uf 22 ©
xX :
POLAT KEMAL, et al. : 19 Civ. 05461 (PAE) (RWL)
Plaintiffs, ;
ORDER
- against -
HERTZ CORPORATION,
Defendant. :
Xx

ROBERT W. LEHRBURGER, United States Magistrate Judge.

On January 21, 2020, the Court held a conference to discuss several issues
relating to discovery and case management following correspondence from the parties.
(Dkt. 38, 39.)

Plaintiffs’ letter motion in connection with discovery disputes is resolved in the
manner set forth on the record. The Clerk of the Court is respectfully directed to terminate
the motion pending at Dkt. 38.

For the reasons discussed during the conference, the deadline for Plaintiffs’ motion
for class certification is extended from March 1, 2020 to May 1, 2020.

SO ORDERED.

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: January 21, 2020
New York, New York
